Citation Nr: 0415750	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  02-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, status post coronary artery bypass graft, secondary 
to service-connected thyrotoxicosis, with fatigue and 
protrusion of the eyes.      

2.  Entitlement to service connection for subarachnoid 
hemorrhage resulting in cerebral vascular accident and left-
sided weakness, secondary to service-connected 
thyrotoxicosis, with fatigue and protrusion of the eyes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel

INTRODUCTION

The appellant had active military service from September 1962 
to September 1965.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C. 


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Under regulations 
implementing the VCAA, VA's duty to notify and duty to assist 
have been significantly expanded.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file does not reveal 
that the appellant has been advised of the changes brought 
about by the VCAA regulations.  Specifically, the appellant 
has not been sent any VCAA-type notice that relates directly 
to the issues on appeal, which are entitlement to service 
connection for coronary artery disease, status post coronary 
artery bypass graft, secondary to service-connected 
thyrotoxicosis, with fatigue and protrusion of the eyes, and 
entitlement to service connection for subarachnoid hemorrhage 
resulting in cerebral vascular accident and left-sided 
weakness, secondary to service-connected thyrotoxicosis, with 
fatigue and protrusion of the eyes.  Additionally, he has not 
been informed as to what evidence he is to submit and what 
evidence VA will obtain.  Thus, the Board will remand the 
appellant's claims to ensure full and complete compliance 
with the enhanced duty-to-notify and duty-to-assist 
provisions of the VCAA.  

In the appellant's notice of disagreement (NOD), dated in 
April 2002, the appellant contended that his service-
connected thyroid disability "effect[ed] the handling of 
cholesterol."  According to the appellant, due to his 
service-connected thyroid disability, he developed a 
"buildup" of cholesterol, which caused him to develop 
coronary artery disease, and subsequently undergo a coronary 
artery bypass graft.  The appellant further maintained that 
following his coronary artery bypass graft, he took a "blood 
thinner" as a part of his "recovery therapy," which then 
contributed to the severity of his subsequent brain 
hemorrhage.      

In this case, the Board notes that the appellant underwent a 
VA examination in September 2001.  At that time, the 
examining physician stated that in 1965, the appellant was 
diagnosed with hyperthyroidism and was treated with 
radioactive iodine.  The examiner indicated that the 
appellant subsequently developed hypothyroidism and was 
prescribed Levothyroxine to treat his thyroid disability.  In 
September 1999, the appellant was diagnosed with coronary 
artery disease and myocardial infarction.  At that time, he 
underwent a coronary artery bypass graft/triple vessel bypass 
graft.  The examiner noted that following the coronary artery 
bypass graft, the appellant was placed on blood thinner.  
According to the examiner, in December 1999, the appellant 
developed subarachnoid hemorrhage and had a cerebrovascular 
accident, for which he underwent a craniotomy, with ligation 
of the cerebral aneurysm.  

Following the physical examination, the examiner diagnosed 
the appellant with the following: (1) coronary artery 
disease, status post coronary artery bypass graft; stable on 
medication, (2) cerebrovascular accident, with very mild left 
sided residual weakness, and (3) status post radioactive 
iodine treatment for hyperthyroidism; currently on 
Levothyroxine.  In addition, the examiner opined that the 
appellant's coronary artery disease, status post coronary 
artery bypass graft in September 1999, and cerebrovascular 
accident, which occurred in December 1999, with residual 
left-sided weakness, were not related to the appellant's 
service-connected thyrotoxicosis, which was treated with 
radioactive iodine in 1965.  However, the examiner did not 
elaborate on the basis for his opinion.  Moreover, given that 
the examination was conducted in September 2001, the examiner 
did not have the opportunity to comment on the appellant's 
subsequent contention, which was provided in his April 2002 
NOD, that due to his service-connected thyroid disability, he 
developed a "buildup" of cholesterol, which caused him to 
develop coronary artery disease, and that after his coronary 
artery bypass graft, he was prescribed blood thinner which 
then contributed to the severity of his subsequent brain 
hemorrhage.  Accordingly, in light of the above, the Board 
finds that another VA opinion, as specified in greater detail 
below, should be obtained in order to determine the etiology 
of any coronary artery disease and subarachnoid hemorrhage 
resulting in cerebral vascular accident.   

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claim and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
coronary artery disease and/or 
subarachnoid hemorrhage resulting in 
cerebral vascular accident.  With any 
necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant and his 
representative must then be given an 
opportunity to respond.

2.  After any additional evidence has 
been obtained and added to the record, 
the RO should refer the appellant's 
claims file and a copy of this remand to 
an appropriate VA specialist(s).  The 
examiner(s) is requested to review the 
claims file.  Specifically, the 
examiner(s) is requested to review (1) 
the private medical records from the 
Columbia Plaza Medical Center of Fort 
Worth, which show that in September 1999, 
the appellant was diagnosed with coronary 
artery disease and underwent a coronary 
artery bypass graft, (2) the VA Medical 
Center (VAMC) inpatient treatment records 
which reflect that in December 1999, the 
appellant was diagnosed with 
intracerebellar hemorrhage and underwent 
a posterior fossa craniotomy, with 
evacuation of cerebellar hematoma, (3) 
the VA medical statement from E.F.M., 
M.D., dated in October 2000, which shows 
that at that time, Dr. M. noted that the 
appellant's service-connected thyroid 
disability was associated with 
hyperlipidemia; Dr. M. further stated 
that hyperlipidemia could have 
contributed to arteriosclerotic heart 
disease (ASHD) that required coronary 
artery bypass graft, and that post-
operative anticoagulation may have 
contributed to the severity of the 
hemorrhagic stroke, (4) the September 
2001 VA examination report, and (5) the 
appellant's NOD, dated in April 2002.     

After a review of the appellant's claims 
file, the examiner should provide an 
opinion as to whether the appellant's 
coronary artery disease, status post 
coronary artery bypass graft, and/or 
subarachnoid hemorrhage resulting in 
cerebral vascular accident and left-sided 
weakness, were either caused or made 
worse by the appellant's service-
connected thyrotoxicosis, with fatigue 
and protrusion of the eyes.  In 
addressing this question, it should be 
pointed out that the examiner should 
consider the appellant's service-
connected thyroid disability to include 
both his diagnosed hyperthyroidism and 
hypothyroidism.  Additionally, if the 
examiner finds that the appellant's 
coronary artery disease is related to his 
service-connected thyroid disability, the 
examiner should provide an opinion as to 
whether the blood thinner that the 
appellant was prescribed following his 
coronary artery bypass graft, either 
caused or made worse his subsequent 
subarachnoid hemorrhage which resulted in 
cerebral vascular accident and left-sided 
weakness.  In this regard, the examiner 
should specifically comment on the 
appellant's contention that due to his 
service-connected thyroid disability, he 
developed a "buildup" of cholesterol, 
which caused him to develop coronary 
artery disease, and that after his 
coronary artery bypass graft, he was 
prescribed blood thinner which then 
contributed to the severity of his 
subsequent brain hemorrhage.  The 
examiner should also specifically comment 
on the VA opinion from Dr. E.F.M., dated 
in October 2000, where he opined that 
hyperlipidemia, which was associated with 
the appellant's service-connected thyroid 
disability, could have contributed to 
ASHD that required coronary artery bypass 
graft, and that post-operative 
anticoagulation may have contributed to 
the severity of the hemorrhagic stroke.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.      

3.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
medical report(s) addresses all actions 
requested.  If it does not, it must be 
returned to the examiner(s) for 
corrective action.  

4.  The RO should then review and re-
adjudicate the issues on appeal.  If any 
such action does not resolve each claim 
to the appellant's satisfaction, the RO 
should provide the appellant and his 
representative a supplemental statement 
of the case and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


